Citation Nr: 0517350	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  97-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a lumbar strain, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1990 to September 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  When the medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion 
or ordering another examination.  See Littke v. Derwinski, 1 
Vet. App. 90 (1991).  The Board finds that another VA 
examination is required for proper evaluation of the claim 
for a higher rating for a disorder of the spine.  The 
veteran's most recent examination was in September 2000 and 
is too old to allow proper evaluation of the current severity 
of the service-connected disorder.  

In addition, the Board notes that there has been a change in 
the rating criteria which pertain to disorders of the spine.  
The VA has issued revised regulations concerning the sections 
of the rating schedule that deal with intervertebral disc 
syndrome.  67 Fed. Reg. 54345-54349 (August 22, 2002).  The 
revised criteria contain a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The Board 
also notes that for spine disorders which are not rated under 
the code for intervertebral disc syndrome, there is a new 
General Rating Formula for Diseases and Injuries of the 
Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See VAOPGCPREC7-2003.  
Another VA spine examination is required for proper 
evaluation of the claim as the most recent VA examination was 
conducted prior to the revision of the rating criteria.  A 
new examination would allow an opportunity to obtain 
information necessary for evaluating the spine disorder under 
the new rating criteria.  For this reason, the Board 
concludes that another examination is warranted.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the spine.  Any appropriate 
X-rays or other studies should be 
performed and the interpretations should 
be associated with the claims file.  The 
examiner should describe all 
manifestations of current disability due 
to the service-connected spine disorder 
in detail.  All findings necessary to 
evaluate the veteran's spine disorder 
under the revised Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, as well as the 
new General Rating Formula for Diseases 
and Injuries of the Spine should be 
provided.  The examiner should state the 
range of motion of the veteran's spine, 
in degrees, noting the normal range of 
motion.  The examiner should also 
describe any incapacitating episodes (a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
including the frequency and duration of 
any such episodes.  The examiner should 
identify the limitations on activity 
imposed by the disabling condition, 
viewed in relation to the medical 
history, and considered from the point of 
view of the veteran working or seeking 
work, with a full description of the 
effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disability 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  
Specifically, the RO should readjudicate 
the veteran's claim for a higher rating 
for his lumbar spine disorder under the 
revised Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine.  If the benefits sought on 
appeal remain denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  In particular, the SSOC should 
contain all of the new laws and 
regulations applicable to the veteran's 
claim such as the revised rating 
criteria.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




